DETAILED ACTION
	This office action is in response to the filing of the present application on 4/25/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings were received on 4/25/22.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 - 3, 5 - 8, and 11 - 17, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “foil” in claims 1- 3, 5 - 8, and 11 - 17 is used by the claim to mean “thin layer, not necessarily metal” while the accepted meaning is “thin metallic layer.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 201114761 Y, as cited by Applicant).
	Regarding claim 1, Wang et al. teaches a MEMS sensor, comprising (Figure 1):
- a carrier board 3 with a media access opening 5 
- a MEMS chip 2 mounted on the carrier board 3 above the media access opening 5 
- a foil 6 (see Paragraph 0028) applied on a surface of the carrier board 3 facing the MEMS chip 2 and covering the media access opening 5 
wherein 
- the foil 6 is bonded to the top surface by means of an adhesive (Paragraph 0031) and structured by forming perforations in a perforation area above the media access opening before mounting the MEMS chip, the perforations forming a filter mesh (Paragraphs 0028 and 0031).
Wang et al. teaches that the perforations comprise a plurality of holes, but does not teach the diameter and the area ratio of perforations relative to perforation area.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to have a perforation diameter of 2 - 10 microns and an area ratio relative to the perforation area of 30% or more or 50% or more, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).  
The term “regular pattern” is not specific enough to exclude the teachings of Wang et al.  For instance, at least four of the holes are shown in a parallelogram arrangement in Figure 6.  Furthermore, Applicant has not defined any pitch length or even the perforation area in relation to the media access opening.  Finally one having ordinary skill in the art may recognize the perforations of Wang et al. as a “regular pattern” because a seemingly identical perforation is repeated.  Please further see the Response to Arguments below. 
	Regarding claim 2, Wang et al. teaches that the material of the foil is metal foil (Paragraph 0028).
Regarding claim 3, Wang et al. does not teach the thickness of the foil 6, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the foil have a thickness of about 1 to 10 microns in the area of the media access opening since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claim 5, Wang et al. teaches that the MEMS chip 2 has a sensing surface - wherein the MEMS chip 2 is mounted to the carrier board 3 above the foil 6 thereby keeping a distance between the perforation area of the foil 6 and the sensing surface.  Wang et al. does not teach that the distance is of at least 10 microns, preferably of at least 50 microns, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the distance be at least 10 microns, preferably of at least 50 microns since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 201114761 Y, as cited by Applicant) in view of Feiertag et al. (US 2012/0093346).
	Regarding claim 6, Wang et al. teaches that the MEMS chip 2 is mounted to the carrier board 3 but does not teach a flip-chip assembly.  Feiertag et al. teaches (Paragraph 0029) that a MEMS chip can be mounted to a carrier in a flip-chip assembly.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. to use a flip-chip assembly in the manner taught by Feiertag et al. since doing so allows one to make electrical connection simultaneously with mounting.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 201114761 Y, as cited by Applicant) in view of Liu (CN 103391501 A) and Zinn et al. (US 2016/0112809).
Regarding claim 7, Wang et al. teaches the carrier board but does not teach that the carrier board has a multilayer structure of at least two dielectric layers sandwiching a wiring layer there between; wherein the media access opening is structured individually in at least one layer; wherein one of the dielectric layers comprises one or more through going holes in the area of the media access opening to provide a filter grid spanning across the media access opening;  wherein the diameter of the holes of the filter grid is at least 10 times greater than the diameter of the perforations.
Liu teaches (Figure 4) that a carrier board 202 has a multilayer structure of at least two dielectric layers sandwiching a wiring layer there between; wherein a media access opening 201 is structured individually in at least one layer; wherein one of the dielectric layers comprises one or more through going holes 206 in the area of the media access opening to provide a filter grid spanning across the media access opening 201.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang et al. by including the multilayer structure in the carrier board and the filter grid as claimed, as taught by Liu, since it has been held prima facie obvious to combine two known equivalents used for the same purpose (please see MPEP §2144.06).  In the present case, the filter grid would help better filter dust in combination with the foil.
Wang et al. in view of Liu does not teach that the diameter of the holes of the filter grid is at least 10 times greater than the diameter of the perforations.  Zinn et al. shows (Figure 3d) that a diameter of the holes of a filter grid is at least 10 times greater than the diameter of perforations.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. in view of Liu by including that the diameter of the holes of the filter grid is at least 10 times greater than the diameter of the perforations since doing so would provide mechanical strength and fine filtering.

Allowable Subject Matter
Claims 8 and 11 - 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Please note claim 8 depends on claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious the subject matter of claim 8.  Claim 8 has been amended to include previously identified allowable subject matter.  Please see office action mailed on 1/24/22.

Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive.
Regarding the rejection under section 112 regarding the accepted meaning of “foil”, Applicant argues that plastic foils are well known in the art (Applicant REMARKS, 4/25/22, pp. 8 - 9).  It was suggested to Google search for “plastic foil”, however, a search for “plastic foil” on results in pages referring to plastic wrap.  There was no result with the term “plastic foil”.  Applicant also points to a foil made of polyimide such as Kapton ®.  Attached is the Summary of Properties for DuPontTM Kapton ®.  There is no instance of the term “foil”.  One having ordinary skill in the art would interpret the term “foil” as a metal thin film.  Applicant has not provided evidence to show that a polyimide thin film is called “foil”.
Regarding the rejection in view of Wang et al. Applicant argues that Wang et al. does not show a “regular pattern” (pp. 10).  The term “regular pattern” is not specific enough to exclude the teachings of Wang et al.  For instance, at least four of the holes are shown in a parallelogram arrangement in Figure 6 reproduced and annotated below.  Also, it appears only two perforations are required to meet the definition of “regular pattern” as it is translational reproduction of the same perforation.  Furthermore, Applicant has not defined any pitch length or even the perforation area in relation to the media access opening.  Finally one having ordinary skill in the art may recognize the perforations of Wang et al. as a “regular pattern” because a seemingly identical perforation is repeated.  

    PNG
    media_image1.png
    247
    381
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813